DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-office action is responsive to the appeal filed on 11/02/2020.
Claims 1-5, 7-15, 17-19 as filed on 05/26/2020 are pending.

Response to Appeal Brief
In view of the Appeal Brief  filed on 11/02/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MENG AI T AN/           Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                      


Response to Amendment

Applicant has amended independent claims 1, 11 filed on 05/26/2020 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 6, 16 have been canceled by the applicant.

Claim Objections

Claims 1, 11 are objected to because of the following informalities:  
delete "and" at the end of the claim element -- number of failure of selected accelerator; and --in claims 1, 11.
delete "and" at the end of the claim element -- number of execution of the selected accelerator; and --in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-15, 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood: 
Claim 1, lines 12-14 recites “accelerator scoring criteria that specifies at least one value or range for at least one of the plurality of metrics in the accelerator scoring catalog and later in lines 14-15 recites “comparing the scoring criteria to the plurality of metrics”. It is unclear if the scoring criteria for one of the plurality of metrics is compared with each of the plurality of metrics or only to the corresponding metric (e.g. number of executions are compared with only corresponding metric of number of executions and not with other metrics as well). It is further unclear if the value of the metric or the metric itself is being compared. Similar deficiency exists in lines 15-17 with respect to claim elements of selecting…based on…scoring criteria and the plurality of metrics.
Claim 1 line 14 recites “comparing the accelerator scoring criteria to the plurality of metrics”. It is uncertain if the comparison is made between the scoring criteria and the value(s) of the metrics or the scoring criteria and the metrics itself.
Claim 1 lines 5-7 recites accelerator scoring catalog … plurality of accelerators. It is unclear if the catalog comprises the actual accelerators or the identity of accelerators.
Claim 2 lines 1-4 recites “plurality of accelerators in the accelerator scoring catalog comprises accelerators deployed in the past but not currently deployed” and “accelerator currently deployed”. It is unclear if the attributes “deployed in the past but not currently deployed” and “accelerator currently 
Claim 4 lines 1-3 recites “monitoring” and “writing the plurality of metrics”. It is unclear if the metrics or value of the metrics are being written. Similar deficiency exists in claim 14.

Claims 10 and 11 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rotational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11-15, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-5, 7-9, 11-15, and 18-19 are determined to be directed to an abstract idea.  Examples of abstract ideas include 
First, claims 1-5, 7-9 are directed to an apparatus and claims 11-15, 17-19 are directed to a method. Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.

Step 2A: Claim 1 recites an apparatus claim for “selecting one of the plurality of accelerators by comparing the scoring criteria to the plurality of metrics in a scoring catalog and calling the selected accelerator” at a high level of generality. 

Prong ONE: Claim 1 recites “comparing the accelerator scoring criteria to the plurality of metrics for the plurality of accelerators, selecting one of the plurality of accelerators in the accelerator scoring catalog based on the accelerator scoring criteria and the plurality of metrics”, which as drafted, is a process that under its broadest reasonable interpretations, covers performance of the limitation in the mind. For example, comparing the accelerator criteria to the plurality of metrics for the plurality of accelerators, and selecting an accelerator based on the comparison, resembles concepts performed in the human mind including an observation, evaluation and judgement. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the (Revised Step 2A Prong One -Yes). Analysis moves to Prong Two of step 2A.
Prong TWO: Prong 2 of step 2A inquires does the claim recite additional elements that integrate the judicial exception into a practical application. Claim 1 of the instant invention recites additional elements of “An apparatus comprising: at least one processor; a memory coupled to the at least one processor; a programmable device coupled to the at least one processor; an accelerator scoring catalog residing in the memory that includes a plurality of accelerators, plurality of metrics for a selected  accelerator in the accelerator scoring catalog comprises:  a number of failure of the selected accelerator; and a number of executions of the selected accelerator; an accelerator manager residing in the memory and executed by the at least one processor, accelerator manager receiving accelerator scoring criteria that specifies at least one value or range of at least one of the plurality of metrics in the accelerator scoring catalog, …, and calling the one selected accelerator”. As such, these additional claim elements do not recite additional elements that integrate the judicial exception into practical application. For example, an apparatus comprising at least one processor, a memory coupled to the at least one processor is an example of generic computer. Additional claim elements of a programmable device coupled to the at least one processor, an accelerator manager are not specific and generic in nature and doesn’t indicate improvement in technology or technical field. Similarly, calling an Mayo/Alice two-part framework.

Step 2B: Step 2B inquires whether the claim recites additional elements that amount to significantly more than the judicial exception. Claim 1 recites additional claim elements of “An apparatus comprising: at least one processor; a memory coupled to the at least one processor; a programmable device coupled to the at least one processor; an accelerator scoring catalog residing in the memory that includes a plurality of accelerators, plurality of metrics for a selected  accelerator in the accelerator scoring catalog comprises:  a number of failure of the selected accelerator; and a number of executions of the selected accelerator; an accelerator manager residing in the memory and executed by the at least one processor, accelerator manager receiving accelerator scoring criteria that specifies at least one value or range of at least one of the plurality of metrics in the accelerator scoring catalog, …, and calling the one selected accelerator”.   As explained above, with respect to Prong TWO of step 2A, apparatus for calling an accelerator, accessing an accelerator scoring catalog, receiving accelerator scoring criteria, calling one selected accelerator are all examples of generic computer performing generic routines and doesn’t amount to significantly more that the judicial exception. The additional elements of “an accelerator scoring catalog that includes a plurality of accelerators for the programmable device and a plurality of metrics for each of the plurality of accelerators”, which is equivalent a generic component e.g. a database (metrics of accelerator).  Claim 1 further recites additional claim elements of “where in the plurality of metrics for a selected accelerator in the accelerator scoring catalog comprises: a number of failure of the selected accelerator; and a number of executions of the selected accelerator, scoring criteria that specifies at least one value or range of at least one of the plurality of metrics in the accelerator scoring catalog”, i.e. value(s) of various metrics corresponding to different accelerator is stored in the catalog and is equivalent to a database/table of different values, which is a generic table/database to store data and well-known and instructions to implement the abstract idea. These additional claim elements are either generic and/or insignificant pre/post extra solution activity and either alone or in combination do not amount to significantly more than the judicial exception and are well-understood, routine and conventional activity (see PTO-892). Mere instruction to apply an exception using various generic computing component/methods as well reasons explained under prong TWO of step 2A doesn’t provide the claim an “inventive concept”, rendering the claim ineligible at step 2B. 

Dependent claim 2 recites catalog comprising “accelerators deployed in the past but not currently deployed” and “currently deployed accelerator”, and are example of additional accelerator metrics. The judicial exception as identified in independent claim 1 is not integrated into a practical application because these claim elements are examples of metrics and equivalent to data collection/gathering and are treated as extra pre-solution activity and don't provide improvement in technology or technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are extra pre-solution activity and don’t provide improvement in technology and/or technical field. 

Dependent claim 3 recites catalog comprising “accelerators deployed in the past and currently deployed”, and are example of additional accelerator metrics. The judicial exception as identified in claim 1 is not integrated into a practical application because these claim elements are examples of metrics and equivalent to data collection/gathering and are treated as extra pre-solution activity and don't provide improvement in technology or technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are extra pre-solution activity and don’t provide improvement in technology and/or technical field. 
Dependent claim 4 recites “monitoring accelerator deployed” and “writing the plurality of metrics in the scoring catalog based on monitoring”, are also example of additional accelerator metrics. The judicial exception as identified in claim 1 is not integrated into a practical application because these claim elements are examples of data collection/gathering and writing it to the catalog and are treated as extra pre-solution activity and don't provide improvement in technology or technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are extra pre-solution activity and don’t provide improvement in technology and/or technical field. 
Dependent claim 5 recites additional metrics of “whether the selected accelerator is currently deployed to the programmable device; a number of times the selected accelerator has been deployed in a private cloud; and “ a number of times the selected accelerator has been deployed in  a public cloud”, are also example of additional 
Dependent claim 7 recites additional metrics of “rating by users”, “space utilization and efficiency” and “at least one code metric for at least one computer program that called the selected accelerator”, are also example of additional accelerator metrics. The judicial exception as identified in claim 1 is not integrated into a practical application because these claim elements are examples of data collection/gathering and writing it to the catalog and are treated as extra pre-solution activity and don't provide improvement in technology or technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are extra pre-solution activity and don’t provide improvement in technology and/or technical field. 
Dependent claim 8 recites additional metrics of “power consumption for the selected accelerator”, “speed of the selected accelerator”, are also example of additional accelerator metrics. The judicial exception as identified in claim 1 is not integrated into a practical application because these claim elements are examples of data collection/gathering and writing it to the catalog and are treated as extra pre-solution activity and don't provide improvement in technology or technical field. The claim(s) 
Dependent claim 9 recites additional metrics of “”image characteristics of the selected accelerator including “space used on the programmable device”, “resource used on the programmable device; use of dedicated functions on the programmable device”, are also example of additional accelerator metrics. The judicial exception as identified in claim 1 is not integrated into a practical application because these claim elements are examples of data collection/gathering and writing it to the catalog and are treated as extra pre-solution activity and don't provide improvement in technology or technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are extra pre-solution activity and don’t provide improvement in technology and/or technical field. 

Independent claims 11 recites method claim and recites limitations similar to those of claim 1. Similar to claim 1 above, claim 11 also recites abstract idea and additional claim elements neither integrate the abstract idea into a practical application due to lack of imposing further limitations on the abstract idea/showing any improvement in technology or technical field nor amount to significantly more. 

Dependent claims 12-15, 17-19 recite method claims and recite limitations similar to those of dependent claims 2-5 and 7-9 respectively. Dependent claims 12-15, 17-19 recite claim elements that are either abstract idea or additional claim elements, that 

Therefore, the claim(s) 1-5, 7-9, 11-15, 17-19 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US Pub. No. 2018/0357098 A1, hereafter Dube) in view of Kumar et al. (US Pub. No. 2018/0143854 A1, hereafter Kumar).
Both Dube and Kumar was cited in the last office action.

Highlighted/grayed out claim element is missing from the respective cited prior art. 

As per claim 1, Dube teaches the invention substantially as claimed including an apparatus comprising (fig 1 100): 
at least one processor (fig 1 120); 
a memory coupled to the at least one processor (fig 1 130-120); 
a programmable device coupled to the at least one processor (fig 1 190-120); 
an accelerator scoring catalog residing in the memory (fig 4 FPGA service catalog 400 [0008] FPGA service manager, score [0071] reside in non-volatile storage on disk [0110] FPGA service manager, score, FPGA service) that includes a plurality of accelerators for the programmable device ([0071] each service represented in the catalog [0072] binary image, multiple FPGA class tag fig 4 service name 410 binary image for service 430  FPGA TAG 432) and a plurality of metrics for each of the plurality of accelerators ([0072] binary images, FPGA class tag, performance/capability information, different FPGA type fig 4 FPGA TAG 432 performance/capability 433 [0008] FPGA, score, cost), wherein the plurality of metrics for a selected accelerator in the accelerator scoring catalog comprises (fig 4, 410 416 418 420 430 432 433 [0071] service catalog, for each service in the catalog, [0072] service, FPGA, performance and capability, type of FPGA [0073] requested bandwidth, maximum bandwidth, concurrent count maximum [0008] FPGA, score, cost):
a number of failure of the selected accelerator; 
a number of executions of the selected accelerator; 
an accelerator manager residing in the memory and executed by the at least one processor (fig 2 FPGA service manager 220 FPGA 190 fig 1 120 130/150), the accelerator manager receiving accelerator scoring criteria ([0008] FPGA service manager, score, opportunity cost of loading) that specifies at least one value or range for at least one of the plurality of metrics in the accelerator scoring catalog ([0008] score, FPGAs, cost of loading [0069] counter, value, number of concurrent users, service,  loaded in the FPGA [0071] concurrent count maximum, queue high threshold, maximum bandwidth [0111] value, FPGA  fig 4 410 416 418 420 430 432 433), comparing the accelerator scoring criteria to the plurality of metrics for the plurality of accelerators ([0008] comparing scores for the first FPGA and second FPGA, opportunity of cost of loading [0069] counter, FPGA, zero/non-zero, reclaim FPGA region, criteria for loading a second instance of the first service is met), selecting one of the plurality of accelerators in the accelerator scoring catalog based on the accelerator scoring criteria and the plurality of metrics ([0008] first FPGA has better score than the second FPGA, comparing scores for the first FPGA and second FPGA, opportunity of cost of loading, load the first FPGA service into a region of the first FPGA [0069] counter, zero, reclaim the FPGA region, non-zero, criteria for load a second instance is met-yes, load second instance, fig 3 310-yes/no 312 314-yes-318), and calling the one selected accelerator. 

Dube doesn’t specifically teach the scoring catalog comprising: a number of failure of the selected accelerator; a number of executions of the selected accelerator; and calling the accelerator.

Kumar, however, teaches plurality of metrics for a selected accelerator in the accelerator scoring catalog comprises:
([0015] workflow engine, task executor, upon failure, number of re-execution i.e. number of re-execution should be equal to the number of failure, threshold number [0034] task executor, implemented by one or more of application specific integrated circuit ASIC, field programmable logic device FPLD); and 
a number of executions of the selected accelerator ([0015] workflow engine, task executor, threshold number of re-executions i.e. number of execution is measured [0034] task executor, implemented by one or more of application specific integrated circuit ASIC, field programmable logic device FPLD) and 
calling the selected accelerator ([0025] task selector, supplies the task to the task executor, cause the task to be executed [0034] task executor, implemented by one or more of ASIC, FPLD).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Dube with the teachings of Kumar of task executor implemented by the ASIC/FPLD of threshold number of re-execution attempt to improve efficiency and allow metrics including number of executions ( threshold number of re-execution indicates keeping the count of executions) and number of failure (i.e. number of re-executions indicates number of failure) to the method of Dube as in the instant invention. The combination of cited analogous art (Dubey [0001] [0076] Kumar [0002] [0003] [0015] [0034]) would have been obvious because applying the known method of counting number of re-execution and threshold number of re-executions as taught by Kumar to the method of FPGA 
As per claim 2, Dube teaches wherein the plurality of accelerators in the accelerator scoring catalog comprises accelerators deployed in the past to the programmable device but not currently deployed to the programmable device ([0043] reclamation of regions of the FPGA when they are no longer needed [0066] reclamation of various regions of FPGA, fig 4 FPGA service catalog 400 410 430 432 433 [0071] each service represented in the catalog [0072] binary image, FPGA tag [0111] unloading of service i.e. deployed in past) and accelerators currently deployed to the programmable device (fig 2 FPGA service A, B, C 210 fig 4 FPGA service catalog 400 410 430 432 433 [0071] each service represented in the catalog [0072] binary image, FPGA tag i.e. currently deployed).

As per claim 3, Dube teaches the accelerator scoring catalog includes entries corresponding to all accelerators deployed in the past and currently deployed to the plurality of programmable devices (fig 4 410 416 418 420 430 432 433 [0071] service catalog, for each service in the catalog [0072] service, FPGA, performance and capability, type of FPGA [0073] requested bandwidth, maximum bandwidth, concurrent count maximum [0008] FPGA, score, cost). 

As per claim 4, Dube teaches the accelerator manager monitors accelerators deployed to the programmable device ([0060] service manager, track, which services are loaded on each FPGA, reclamation of regions on multiple FPGAs) and writes the plurality of metrics in the accelerator scoring catalog ([0061] bitstream for a requested service is stored in a catalog, service manager obtain bitstream from the catalog for loading into the FPGA [0065] table of services, service, users, keep track of bitstream that are loaded on FPGA) based on the monitoring of the accelerators deployed to the programmable device ([0060] service manager, track, concurrent users fig 2 table of service, service, users fig 4 410 416 418 420 430 432 433 [0071] service catalog, for each service in the catalog, [0072] service, FPGA, performance and capability, type of FPGA [0073] requested bandwidth, maximum bandwidth, concurrent count maximum [0008] FPGA, score, cost). 

As per claim 5, Dube teaches the plurality of metrics for a selected accelerator in the accelerator scoring catalog comprises: 
whether the selected accelerator is currently deployed in the programmable device ([0060] service manager, track, which services are loaded on each FPGA); 
a number of times the selected accelerator has been deployed in a private cloud ([0093] specific number of FPGA i.e. counting number of times, FPGA service, and FPGA service manager, on different software layers [0088] FPGA within the cloud); and 
a number of times the selected accelerator has been deployed in a public cloud ([0093] specific number of FPGA, FPGA service i.e. counting number of times, and FPGA service manager, on different software layers [0088] FPGA within the cloud).  

Kumar teaches remaining claim elements of deployed in private cloud ([0003] deployment, infrastructure, SDDC, private cloud) and deployed in public cloud ([0003] deployment, infrastructure, SDDC, public cloud).

As per claim 9, Dube teaches plurality of metrics for a selected accelerator in the accelerator scoring catalog comprises ([0111] FPGA service, scoring mechanism fig 4 FPGA service catalog 400): 
image characteristics of the selected accelerator ([0016] opportunity cost of loading a binary image instance [0072] binary image, header information, execution constraints, compatible, different type of FPGA device), including: 
space used on the programmable device ([0111] size of FPGA options, avoiding fragmentation of the resources of the FPGA); 
resources used on the programmable device ([0111] avoiding fragmentation of the resources of the FPGA fig 2 FPGA 190 FPGA service loaded in each region 210 VM, FPGA service, software application, FPGA region); and 
use of dedicated functions on the programmable device ([0112] binary image, requested service, available on same level as FPGA [0073] selectively duplicate an instance of a bit stream that implements a given FPGA service [0078] image filtering accelerator, compression service).

Claim 11 recites a method for elements similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites a method for elements similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites a method for elements similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 14 recites a method for elements similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 15 recites a method for elements similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 19 recites a method for elements similar to those of claim 9. Therefore, it is rejected for the same rational.


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Kumar, as applied to claims 1 and 11 above,  and further in view of Worthington et al. (US Pub. No. 2013/0132616 A1, hereafter Worthington).

As per claim 7, Dube teaches the accelerator scoring catalog comprises: ratings by users; 
space utilization and efficiency of the selected accelerator ([0111] size of FPGA options, larger FPGA, accommodate higher performance service, latency of communication); and 
at least one code metric for at least one computer program that called the selected accelerator.  

Kumar  teaches at least one code metric for at least one computer program that called the selected accelerator ([0025] task selector, supplies the task to the task executor, cause the task to be executed [0034] task executor, implemented by one or more of ASIC, FPLD).



 Worthington, however, teaches rating by users (fig 1 rating of device, user-perceivable latency 106 fig 2 202 assign rating of the device based on score 204 [0001] component, accelerators [0111] user perceivable latency, performance of accelerator), and
at least one code metric for at least one computer program ([0041] performance metric, characterize, performance, software module).  

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Dube and Kumar with the teachings of Worthington of rating of accelerator component based on user-perceivable latency and performance metric for software module to improve efficiency and allow ratings by users; and at least one code metric for at least one computer program to the method of Dube and Kumar as in the instant invention.

Claim 17 recites a method for elements similar to those of claim 7. Therefore, it is rejected for the same rational.


Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dube in view of Kumar, as applied to claims 1and 11 above,  and further in view of Sankaran et al. (US Pub. No. 2019/0347125 A1, hereafter Sankaran).

As per claim 8, Dube teaches the plurality of metrics for a selected accelerator in the accelerator scoring catalog ([0072] binary images, FPGA class tag, performance/capability information, different FPGA type fig 4 FPGA TAG 432 performance/capability 433 [0008] FPGA, score, cost) comprises: 
power consumption for the selected accelerator; and 
speed of the selected accelerator. 

Dube and Kumar, in combination, do not specifically teach accelerator scoring comprises power consumption for the selected accelerator, speed of the selected accelerator. 
Sankaran, however, teaches accelerator scoring comprises power consumption for the selected accelerator ([0153] processing elements, e.g. an accelerator [0183] selecting processing elements, characteristics of the processing elements, power consumption level, power manager, thermal and/or power information provided by the power manager [0200] processing element tracker, maintains status [0264] [1019] power consumption, accelerator), speed of the selected accelerator ([1053] speed of the accelerator). 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Dube and Kumar with the teachings of Sankaran of selecting processing elements based on characteristics of the processing elements and power information including power consumption of an accelerator and speed of an accelerator to improve efficiency and allow accelerator 
Claim 18 recites a method for elements similar to those for claim 8. Therefore, it is rejected for the same rational.


Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
The combination of prior art of record does not expressly teach or render obvious the limitations of “the plurality of metrics for a selected accelerator in the plurality of accelerators comprises: whether simulation of the accelerator is complete; whether hardware testing of the accelerator is complete; whether the selected accelerator is currently deployed in one of the plurality of programmable devices; a number of times the selected accelerator has been deployed in a private cloud; a number of times the claims 10 separately were not disclosed in the prior art of record.


Response to Arguments
The previous objections to the specification have been withdrawn.
The previous objections to the drawings have been withdrawn.
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections are made in reference to the amended claims.
Applicant's arguments filed in appeal brief on 11/02/2020 have been fully considered but they are not persuasive. In appeal brief filed on 11/02/2020, Applicant argues the following:
35 USC 112(b):
	Issue 1: Whether claims 1-5, 7-15 and 17-19 are unpatenatable under 35 USC 112(b) as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

35 USC 101: 
Issue 2: Whether claims 11-14 and 18-19 are unpatentable under 35 USC 101 as being directed to a judicial exception without significantly more.

35 USC 103:
Issue 3: Whether claims 1-4, 9-14 and 19 are unpatentatable under 35 USC 103 over U.S Patent Application publication No. 2018/0357098 to Dube et al. (hereafter “Dube”) in view of US Patent Application Publication No. 2018/01438534 to Kumar et al. (hereafter “Kumar”).

	Claims 1 and 11
	Nowhere does Dube teach, support or suggest the performance constraint is equivalent to a number of failures of the selected accelerator as claimed. For this reason alone, claim 1 is allowable over the combination of Dube and Kumar.
	Kumar has no teaching whatsoever regarding accelerators in programmable devices. The word doesn’t even appear in Kumar. Neither does the word “catalog”. Applicant respectfully asserts that Dube and Kumar are not analogous art. Dube relates to programming an FPGA with instance of binary images for FPGA service for the benefit of software applications. Kumar relates to performing a workflow in a software defined data center. These two are not related at all. The only common elements is the SDDC 100 in Kumar could be implemented in one or more programmable logic device such as FPLD. None of the teachings in Kumar relate to accelerators in anyway. Kumar doesn’t teach storing a number of failures of the selected accelerator in an accelerator catalog and doesn’t teach storing number of executions of the selected accelerator in the accelerator catalog. Appellant strenuously asserts one of ordinary skill in the art would never be motivated to combine Dube and Kumar as suggested by the examiner without using impermissible hindsight reconstruction. 


Issue 4: Whether claims 8 and 18 are unpatentable under 35 USC 103 over Dube in view of Kumar and further in view of U.S. Patent Application publication No. 2016/0306674 to Chiou et al. (hereafter “Chiou”).

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
35 USC 112(b)
	With respect to Issue 1, Examiner respectfully would like to point out that it is not clearly recited which metrics is compared with which criteria i.e. criteria should correspond to specific metric instead of any of the plurality of metrics e.g. if the criteria includes “rating by users” then metric that needs to be compared is “rating by users” and not “number of failures”. Applicant is advised to at least include “respective”/”corresponding” metrics into the claim elements of “comparing the …scoring criteria….metrics in independent claims.
		As for claim 14, Examiner would like to point out a metric and value of a metric are different, and requests Applicant to recite whether it is metric or value of the metric is being claimed.
		As for other independent claims 10 and 11, these also recites claim elements similar to those in claim 1 and have similar deficiency as claim 1. Therefore, it is rejected for the same rational.


35 USC 101
	With respect to Issue 2, Examiner respectfully point out that the Prong ONE requires to “evaluate whether the claim recites a judicial exception”. Here the recitation doesn’t mean to consider each and every claim limitation elements while evaluating if the claim recites abstract idea i.e. as long as one or more identified claim limitations recites abstract idea, the claim is determined to recite abstract idea, See MPEP 2106.04(a). As recited in claim 1, claim elements of “comparing the accelerator scoring criteria to the plurality of metrics for the plurality of accelerator, selecting one of the plurality of accelerators ….based on …metrics” is equivalent to comparing different numbers using criteria and selecting one number based on comparing and resembles the abstract idea of mental process that can be performed manually using pen and paper. Therefore, Claim 11 indeed recites the judicial exception.
		As for Prong TWO, it requires to “evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception”. Examiner respectfully point out that the claim doesn’t specifically recite, tracking number of failures and number of executions as alleged by the Applicant. Rather, Independent claim 11 recites “accelerator scoring catalog comprises: number of failure of the selected accelerator; and a number of execution of the selected accelerator”, which is equivalent to a catalog of numbers 
		As for Step 2B, it requires to evaluate “whether a claim amounts to significantly more”. Claim 11 recites accelerator scoring catalog comprising “number of failures of the selected accelerator”; and a number of executions of the selected accelerator”, which is data gathering/collection activity and at best considered extra pre-solution activity and don’t amount to significantly more. Applicant further contends that the “calling the one selected parameter” is meaningful limitation beyond generally linking the abstract idea and therefore is significantly more. Examiner respectfully disagrees. Contended limitation of “calling the selected accelerator” is merely extra post solution activity. One of ordinary skills in the art would clearly understands without any ambiguity that calling is well-known, routine and conventional method in the field of the endeavor of the invention (See cited art, PTO-892). Claim 1-5, 7-9 and 11-15, 17-19 has now been rejected under 35 USC 101.
		Dependent claims 12-14, and 18-19 recites one or more limitations that are further collecting the different metrics related to the accelerator and generally considered as extra pre-solution data gathering activity and therefore these are rejected for similar analysis as for the independent claim 11.

35 USC 103
	Issue 3: Whether claims 1-4, 9-14 and 19 are unpatentatable under 35 USC 103 over U.S Patent Application publication No. 2018/0357098 to Dube et al. 
		Claims 1 and 11
		Argument with respect to cited Art Dube is now not valid due to change in mapping.
		Examiner respectfully disagree with arguments present against the cited prior art Kumar. Kumar teaches task executer implemented by one or more of ASIC and FPLD ([0034]). ASIC/FPLD are examples of accelerators. 
Kumar teaches task executor counter, which counts the number of re-execution attempt upon failure of the task. Number of re-execution attempt is equivalent to number of execution and each attempt is the result of the failure to execute the task, irrespective of the cause of the failure i.e. number of re-execution counter indicates how many times task executor started execution and failed to complete the execution without any considerations to the cause of failure of the task. Therefore, Kumar at least teaches counting the number of executions and number of failure of execution by the task executor.  
Instant invention is directed to selecting hardware accelerator based on score and generally relates to the computer system and more specifically relates to hardware accelerator ([0002]). Dube teaches information handling system and particularly coordinating FPGA services using service managers ([0001]) including FPGA service manager may select an appropriate one of the bit-stream for loading in FPGA in response to the request of a service ([0076] fig 3 314) . Therefore, Dube teaches relates to the computer system and FPGA and is analogous to the instant invention. Kumar teaches SDDC and performing workflow in SDDC ([0002]), and SDDC is related to information handling system 
As for Kumar not teaching storing the number of executions/failures, Kumar teaches counter that maintains the number of re-execution attempts upon failures. Dube teaches FPGA service catalog, therefore, Kumar, in combination of Dube, would have reasonable expectation of success in storing the metrics related to execution and failure. 
Dube teaches the FPGA service catalog comprising FPGA metrics. There is obvious rational to store additional metric taught by Kumar or for that matter any other metric in already existing catalog taught by Dube. There is no hindsight whatsoever in combining the art. In fact, given a catalog further adding metrics is natural and obvious choice of one of ordinary skills in the art.
 
 	Claims 2-3 and 12-13
Dube teaches FPGA service manager catalog comprising plurality of services including FPAG tags and associated performance/capability information (fig 4 400 410 432 433). Therefore, FPGA service catalog includes the currently deployed/deployable FPGAs for the specific service. In addition, Dube also teaches reclamation of regions of the FPGA when they are no longer needed ([0043] [0066] [0111]), which at least suggests the FPGAs that were deployed but now unloaded. One of ordinary skills in the art would have been motivated store the already available information of past deployments for efficiently reconfigure the programmable logic device.
Claims 4-14
	Examiner respectfully disagree. Dube teaches requested service is stored in a catalog maintained by the hypervisor and hypervisor is maintaining both the cataloged bitstream as well as table of services loaded ([0061] [0065]) and single FPGA service manager may manage the programming and reclamation of reconfigurable regions on multiple FPGAs, keeping track of which services are loaded on each FPGA and the concurrent users of each of the services. In other embodiments, a system may include a respective FPGA service manager for each FPGA or FPGA card ([0060]). This is further supported by Dube where it states these components i.e. FPGA service manager 220, the catalog containing the cataloged bitstream 210-3, and the table of services 230 may be disaggregated from the hypervisor, running either as a driver or inside a virtual machine ([0065]). Even if the components were external to the hypervisor, catalog location is not important as long as service manager has access to the catalog.  Beside, claim doesn’t specifically recites catalog is located in specific location of the apparatus. Applicant is advised not to read the specification into the claim.

Claims 9-19
	Dube teaches metrics related to binary image e.g. cost, header, execution constraints, compatibility, type, ([0016] [0072]) which examiner has interpreted as image characteristics. Dube further teaches size of FPGA ([0111]), which is equivalent to the space used on the programmable device. Dube teaches FPGA and various services scheduled/associated with the different region on the FPGA (fig 2 [0111]), which is equivalent to the resources used on the programmable device and selectively duplicate an instance of a bit stream that implements a 

	Issue 4: Argument is moot in view of new grounds of rejections. 
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195